                   Case 20-13103-BLS           Doc 74        Filed 01/04/21       Page 1 of 15




                           THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE




    In re                                                            Chapter 11 (Subchapter V)


    BC HOSPITALITY GROUP, INC., et al.,                              Case No. 20-13103 (BLS)


                                      Debtors. 1                     (Jointly Administered)

                                                                     Re: D.I. 12, 36

                                                                     Obj. Deadline: January 4, 2021 at 5:00
                                                                     p.m. (ET) (For US Trustee and Subchapter
                                                                     V Trustee)

                                                                     Hearing Date: January 7, 2021 at 9:30 a.m.
                                                                     (ET)



      UNITED STATES TRUSTEE’S OMNIBUS OBJECTION TO DEBTORS’ MOTION FOR
    ENTRY OF AN ORDER (I) APPROVING THE BIDDING PROCEDURES, (II) SCHEDULING
    THE BID DEADLINE AND THE AUCTION, (III) APPROVING THE FORM AND MANNER
      OF NOTICE THEREOF, AND (IV) GRANTING RELATED RELIEF AND MOTION FOR
       ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO
        OBTAIN SENIOR SECURED SUPERPRIORITY POSTPETITION FINANCING; (II)
     GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS; (III)
      AUTHORIZING USE OF CASH COLLATERAL; (IV) MODIFYING THE AUTOMATIC
     STAY; (V) SCHEDULING A FINAL HEARING; AND (VI) GRANTING RELATED RELIEF


            Andrew R. Vara, the United States Trustee for Regions 3 and 9 (“U.S. Trustee”), by and through his

undersigned counsel, hereby files this omnibus objection (“Objection”) to the Debtors’ Motion For Entry Of


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356); BC
Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette LLC
(7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC (5172); BC
1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport LLC (9720);
BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century City LLC (0901);
and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street, Suite 1001, New York,
New York 10013.



                                                         1
                Case 20-13103-BLS           Doc 74       Filed 01/04/21    Page 2 of 15




An Order (I) Approving The Bidding Procedures, (II) Scheduling The Bid Deadline And The Auction, (III)

Approving The Form And Manner Of Notice Thereof, And (IV) Granting Related Relief filed at D.I. 36 (the

“Bid Procedures Motion”) and the Debtors’ Motion For Entry Of Interim And Final Orders (I) Authorizing

The Debtors To Obtain Senior Secured Superpriority Postpetition Financing; (II) Granting Liens And

Superpriority Administrative Expense Claims; (III) Authorizing Use Of Cash Collateral; (IV) Modifying The

Automatic Stay; (V) Scheduling A Final Hearing; And (VI) Granting Related Relief filed at D.I. 12 (the “DIP

Financing Motion”), and in support of this Objection states as follows:

                                 PRELIMINARY STATEMENT
        1.      The U.S. Trustee objects to certain relief requested in the DIP Financing Motion

and the Bid Procedures motion because (1) the timing of the sale process is unnecessarily

expedited, and the Debtors have not submitted evidence to show that this expedited process is

poised to benefit the estate, and (2) certain relief requested in the DIP Financing Motion is

premature at this juncture where a Section 341 meeting has not been held and Schedules and

Statements have not been filed.

                                           JURISDICTION
        2.      Under (i) 28 U.S.C. § 1334, (ii) applicable order(s) of the United States District

Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and (iii) 28 U.S.C. §

157(b)(2), this Court has jurisdiction to hear and determine the Motions and this Objection.

        3.      The U.S. Trustee is charged with overseeing the administration of Chapter 11 cases

filed in this judicial district, pursuant to 28 U.S.C. § 586. This duty is part of the U.S. Trustee’s

overarching responsibility to enforce the bankruptcy laws as written by Congress and interpreted

by the courts to guard against abuse and over-reaching to assure fairness in the process and

adherence to the provisions of the Bankruptcy Code. See In re United Artists Theatre Co., 315

F.3d 217, 225 (3d Cir. 2003) (“U.S. Trustees are officers of the Department of Justice who protect


                                                     2
                Case 20-13103-BLS         Doc 74       Filed 01/04/21   Page 3 of 15




the public interest by aiding bankruptcy judges in monitoring certain aspects of bankruptcy

proceedings.”); United States Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.),

33 F.3d 294, 298 (3d Cir. 1994) (“It is precisely because the statute gives the U.S. Trustee duties

to protect the public interest . . . that the Trustee has standing to attempt to prevent circumvention

of that responsibility.” ); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498,

499 (6th Cir. 1990) (“As Congress has stated, the U.S. trustees are responsible for protecting the

public interest and ensuring that the bankruptcy cases are conducted according to [the] law”).

       4.         Under § 307 of title 11 of the United States Code (the “Bankruptcy Code” or

“Code”), the United States Trustee has standing to be heard on the Motion and the issues raised in

this Objection.

                                         BACKGROUND
       5.         On December 14, 2020, the (“Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of the Bankruptcy Code.

       6.         On the petitions, the Debtors indicated that they were debtors “as defined in 11

U.S.C. § 1182(1)” and chose “to proceed under Subchapter V of Chapter 11.” See D.I. 1

(“Petition”).

       7.         Accordingly, the U.S. Trustee appointed Jami Nimeroff as the standing trustee

under Subchapter V of the Code (“Subchapter V Trustee”) on the Petition Date. See D.I. 16.

       8.         In support of the filing, the Debtors filed the Declaration of David Selinger in

Support of Chapter 11 Petitions and First Day Motion (“Selinger Declaration”) at D.I. 3. The

Selinger Declaration reveals that, prepetition the Debtors and other related parties have been in

ongoing litigation with Chef Chloe LLC (“Chef Chloe”) on account of a 2017 repurchase of Chef

Chloe’s membership interest in the Debtors. See Selinger Declaration at ¶¶ 35-36. Currently, this

litigation appears to be the subject of confirmation and vacatur proceedings in the Southern District


                                                   3
                Case 20-13103-BLS        Doc 74        Filed 01/04/21   Page 4 of 15




of New York. Id. at ¶ 41. The Selinger Declaration additionally discloses a trademark infringement

action initiated by Chef Chloe against Debtor BCHG LLC in the Southern District of New York.

See id. ¶ 39.

        9.      The Selinger Declaration also discloses that “prior to the Petition Date, the Investor

Group entered into a settlement with Esquared and James Haber, the Chief Executive Officer of

Esquared, among other parties.” See id. at ¶ 48.

        10.     On the Petition Date, the Debtors also filed the DIP Financing Motion, which seeks,

upon entry of a final order, approval and authorization for the Debtors to indemnify the DIP

Secured Parties from certain third-party claims and actions. The relevant provisions of the Interim

DIP Financing Order provide as follows:

                D. Parties’ Acknowledgments, Agreements, and Stipulations. In
                requesting the DIP Facility, and in exchange for and as a material
                inducement to the DIP Secured Parties to agree to provide the DIP
                Facility and subordination of the DIP Liens (as defined herein) to
                the Carve Out, and as a condition to providing financing under the
                DIP Facility, the Debtors permanently and irrevocably admit,
                stipulate, acknowledge, and agree, as follows:
                (i) Indemnity. The DIP Secured Parties have acted in good faith, and
                without negligence or violation of public policy or law, in respect of
                all actions taken by them in connection with or related in any way
                to negotiating, implementing, documenting, or obtaining the
                requisite approvals of the DIP Facility, including in respect of
                the granting of the DIP Liens, any challenges or objections to
                the DIP Facility, and all documents related to any and all
                transactions contemplated by the foregoing. Accordingly, the
                DIP Secured Parties shall be and hereby are indemnified and held
                harmless by the Debtors in respect of any claim or liability incurred
                in respect thereof or in any way related thereto, provided that no
                such parties will be indemnified for any cost, expense, or liability to
                the extent determined in a final, non-appealable judgment of a court
                of competent jurisdiction to have resulted primarily from such
                parties’ gross negligence or willful misconduct. No exception or
                defense exists in contract, law, or equity as to any obligation set
                forth, as the case may be, in this Section E(i) or in the DIP Loan


                                                   4
               Case 20-13103-BLS             Doc 74       Filed 01/04/21     Page 5 of 15




                   Documents, to the Debtors’ obligation to indemnify and/or hold
                   harmless the DIP Secured Parties, as the case may be.
See D.I. 35 at § D. (i) (emphasis added).
                   ....
                   1.4 Indemnification. The Debtors are authorized to indemnify and
                   hold harmless each DIP Secured Party (solely in their capacities as
                   secured parties under this Order and the DIP Loan Documents and
                   not in their capacity as equity investors in the Debtors), and, solely
                   in their capacities as such, each of their respective successors,
                   assigns, affiliates, parents, subsidiaries, partners, controlling
                   persons, representatives, agents, attorneys, advisors, financial
                   advisors, consultants, professionals, officers, directors, members,
                   managers, shareholders and employees, past, present and future, and
                   their respective heirs, predecessors, successors and assigns, in
                   accordance with, and subject to, the DIP Loan Documents, which
                   indemnification is hereby authorized and approved.
See id. at § 1.4
        11.        Furthermore, the DIP Financing Motion requests, upon entry of a final order,

approval and authorization of the following Debtors’ release:

                   4.15 Release. Subject to entry of the Final Order, each of the
                   Debtors, their Estates, the Borrower, and the DIP Guarantors, on
                   their own behalf and on behalf of each of their past, present and
                   future predecessors, successors, heirs, subsidiaries, and assigns, to
                   the fullest extent permitted by law, hereby forever, unconditionally,
                   permanently, and irrevocably release, discharge, and acquit each of
                   the DIP Secured Parties, only in their capacity as such and not in
                   their capacity as equity investors in the Debtors, and each of their
                   respective successors, assigns, affiliates, parents, subsidiaries,
                   partners, controlling persons, representatives, agents, attorneys,
                   advisors, financial advisors, consultants, professionals, officers,
                   directors, members, managers, shareholders, and employees, past,
                   present and future, and their respective heirs, predecessors,
                   successors and assigns (collectively, the “Released Parties”) of and
                   from any and all claims, controversies, disputes, liabilities,
                   obligations, demands, damages, expenses (including, without
                   limitation, attorneys’ fees), debts, liens, actions, and causes of action
                   of any and every nature whatsoever, whether arising in law or
                   otherwise, and whether known or unknown, matured or contingent,
                   including, without limitation, (a) any so-called “lender liability” or


                                                      5
                    Case 20-13103-BLS         Doc 74       Filed 01/04/21    Page 6 of 15




                    equitable subordination claims or defenses, (b) any and all “claims”
                    (as defined in the Bankruptcy Code) and causes of action arising
                    under the Bankruptcy Code, and (c) any and all offsets, defenses,
                    claims, counterclaims, set off rights, objections, challenges, causes
                    of action, and/or choses in action of any kind or nature whatsoever,
                    whether arising at law or in equity, including any recharacterization,
                    recoupment, subordination, avoidance, or other claim or cause of
                    action arising under or pursuant to section 105 or chapter 5 of the
                    Bankruptcy Code or under any other similar provisions of applicable
                    state, federal, or foreign law, including, without limitation, any right
                    to assert any disgorgement or recovery, in each case, solely with
                    respect or related to the extent, amount, validity, enforceability,
                    priority, security, and perfection of any of the DIP Obligations, the
                    DIP Loan Documents, or the DIP Liens, and further waive and
                    release any defense, right of counterclaim, right of setoff, or
                    deduction to the payment of the DIP Obligations that the Debtors
                    now have or may claim to have against the Released Parties, arising
                    under, in connection with, based upon, or related to any and all acts,
                    omissions, conduct undertaken, or events occurring prior to entry of
                    the Final Order only as such relate to the DIP Obligations, the DIP
                    Loan Documents, and the DIP Liens.
See id. at § 4.15.
        12.         The DIP Financing Motion also grants the DIP Secured Parties postpetition liens

on certain “DIP Collateral” which is defined to include proceeds of any “claim or cause of action

arising under our pursuant to chapter 5 of the Bankruptcy Code or under any other similar

provisions of applicable state, federal, or foreign law (including any other avoidance actions under

the Bankruptcy Code).” See id. at §§ E. (v) & 2.1 (a).

        13.         Additionally, on December 15, 2020, the Debtors filed the Bid Procedures Motion,

seeking authorization and approval of certain proposed bidding procedures in conjunction with a

sale of Debtors’ assets or equity (“Bidding Procedures”). See D.I. 36.

           14.      The proposed Bidding Procedures contemplate the following deadlines:

      i.         Bid Deadline: the proposed deadline to submit bids is fifty-nine (59) days from the
                 Petition Date on February 11, 2021.




                                                       6
                      Case 20-13103-BLS              Doc 74        Filed 01/04/21        Page 7 of 15




           ii.      Auction: Five days after the Bid Deadline, February 16, 2021, the Debtors propose
                    to have an auction if necessary.


          iii.      Sale and/or Confirmation Hearing: the proposed date to approve a sale in
                    connection plan confirmation or stand-alone sale is sixty-seven (67) days from
                    Petition Date is February 19, 2021.


              15.      The Bidding Procedures indicate that the Debtors and its advisors are developing a

  list of “Contact Parties” as part of the marketing process for a sale of the Debtors’ assets or equity.

              16.      As of the filing hereof, neither the U.S. Trustee nor the Subchapter V Trustee have

  seen a draft of the Debtors’ proposed plan, nor has a plan been filed. The DIP Milestones provide

  that a plan shall be filed today.

              17.      As of the filing hereof, the Debtors have not filed their Schedules and Statements.

              18.      As of the filing hereof, a Section 341 meeting has not been held, but it is scheduled

  for January 8, 2021.



                                                      ARGUMENT
I.       The Scope of the Indemnification Provisions in the Interim DIP Financing Order 2 is
         Unclear and Ambiguous and Should be Clarified.


              19.      The Indemnification Provisions in the Interim DIP Financing Order are unclear and

  ambiguous because they do not clearly establish the substantive and temporal scope of claims and

 actions for which the Debtors are required to indemnify the DIP Secured Parties.

              20.      Specifically, the first indemnification provision appearing in the Debtors’

 stipulations states that their indemnity obligation to the DIP Secured Parties shall apply “to all

  actions taken by them in connection with or related in any way to negotiating, implementing,



  2
      As of the filing hereof, the Debtors have not provided the U.S. Trustee a draft of the final DIP financing order; the
     Debtors, however, have indicated that it will be substantially similar to the Interim DIP Financing Order at D.I. 35.


                                                               7
                     Case 20-13103-BLS          Doc 74       Filed 01/04/21   Page 8 of 15




   documenting, or obtaining the requisite approvals of the DIP Facility, including in respect

   of the granting of the DIP Liens, any challenges or objections to the DIP Facility, and all

   documents related to any and all transactions contemplated by the foregoing,” but the

   operative provision of the order whereby this Court approves and authorizes such indemnification

   does not appear to be so limited. Compare D.I. 35 at § D. (i) (emphasis added), with id. at § 1.4.

              21.     Therefore, the U.S. Trustee submits that unless and until the scope of

   indemnification is clarified as requested by the U.S. Trustee or in any other manner that addresses

   the ambiguity of the indemnification language, this Court should not approve nor authorize the

   indemnification provisions.

II.       Granting of DIP Liens on Proceeds of Avoidance Actions and a Release of the DIP
          Secured Parties is Premature at this Juncture.


              22.     Because the Debtors propose to grant liens on proceeds of avoidance actions and to

   release the DIP Secured Parties of certain claims and actions before the Section 341 meeting has

   been held and schedules and statements have been filed, and without providing parties in interest

   an opportunity to better familiarize themselves with the Debtors’ prepetition transactions, it is

      premature to grant this relief at this juncture.

              23.     As stated in the Background section of this Objection, the Selinger Declaration

      reveals ongoing litigation and a settlement agreement that implicates the Debtors’ prepetition

      financial history, dealings, and the DIP Secured Parties. The Debtors filed their petitions only three

      weeks ago with two intervening holidays. Accordingly, an insufficient amount of time has passed

      to assess whether granting DIP Liens on proceeds of avoidance actions and granting a release of

      the DIP Secured Parties is proper at this time.

              24.     The U.S. Trustee has joined the Subchapter V Trustee’s informal request to the

      Debtors to adjourn the final hearing on the DIP Motion due to these concerns. Alternatively, if the


                                                         8
                      Case 20-13103-BLS          Doc 74       Filed 01/04/21    Page 9 of 15




    Debtors could not accommodate the adjournment request, the U.S. Trustee and the Subchapter V

    Trustee have proposed including a concept in the Interim DIP Financing Order that would make

    the release and the DIP Liens on avoidance actions subject to an investigation/challenge period.

    As of the filing hereof, the U.S. Trustee has not received a response on these requests.

              25.     Therefore, the DIP Liens on avoidance actions and the Debtor release of the DIP

       Secured Parties should not be granted on a final basis at this time.

III.      The Abbreviated Timeframe of the Sale Process May Not Allow for the Best and
          Highest Price for the Debtors’ Assets.


              26.     Section 363(b)(1) of the Bankruptcy Code permits a debtor-in-possession to sell

    property of the estate outside the ordinary course of business. The debtor-in-possession bears the

       burden of proof to show that the sale is in the best interests of the creditors and the estate:

                      “The sale of assets which is not in the debtor’s ordinary course of
                      business requires proof that: (1) there is a sound purpose for the sale;
                      (2) the proposed sale price is fair; (3) the debtor has provided
                      adequate and reasonable notice; and (4) the buyer has acted in good
                      faith. The element of ‘good faith’ is of particular importance as the
                      Third Circuit made clear in In re Abbotts Dairies of Pennsylvania,
                      Inc., 788 F.2d 143, 149-50 (3d Cir. 1986).”
    In re Exaris Inc., 380 B.R. 741 (Bankr. Del. 2008) (some citations omitted).
              27.     Initially, the Court must determine that the bidding procedures will bring the best

    and highest price for the debtors’ assets. The debtors must show that the assets have been fully

    marketed and that the sale is sufficiently publicized in order to prove that the assets will be sold

    for a fair and reasonable price. See In re Abbotts Dairies, Inc., 788 F.2d 143, 147 (3d Cir. 1986).

              28.     The speed at which the Debtors propose to sell all of their assets creates a risk that

    potential buyers will not be reached, or that all potential purchasers will not have adequate time

    to perform due diligence, thereby reducing competition for purchase of the Debtors’ assets. This

    risk is compounded by the lack of prepetition marketing of the Debtors’ assets. The net result


                                                          9
                Case 20-13103-BLS             Doc 74      Filed 01/04/21        Page 10 of 15




could thus be a reduction in competitive bidding, and, concomitantly, in the proceeds to be realized

from the sale of those assets.

        29.      Notably, as of the filing of this Objection, the Debtors have not submitted any

evidence to support that this expedited sales process will result in the highest and best offer for the

Debtors’ assets. The Debtors have also been unable to informally provide meaningful details about

the Debtors’ sale efforts to date. Accordingly, at this juncture, the U.S. Trustee does not know

whether this expedited sales process is poised to provide a benefit to the estate.

        30.      Furthermore, the Bidding Procedures do not contain any deadlines or process for

the assumption, assignment, and cure of executory contracts and unexpired leases. To address

this, the Debtors have proposed to add certain procedures which all presuppose the filing of plan

and scheduling of a confirmation hearing within the timeframe imposed in the DIP Milestones.

The U.S. Trustee does not object to such procedures but without having seen a draft of the plan, at

this juncture, the U.S. Trustee is concerned these procedures are difficult to understand in

application.

        31.      Therefore, absent the development of evidence on the record establishing that this

expedited sales process is poised to benefit the estate, the U.S. Trustee submits that this Court

should not approve the deadlines contained within the Bidding Procedures. 3

        32.      The U.S. Trustee has provided other comments to Debtors’ counsel regarding the

proposed form of order and hopes that all such comments will be resolved consensually prior to

the hearing, but reserves the right to raise the same with the Court if the issues cannot be resolved.




3
 On December 31, 2020, the Debtors filed the Debtors’ Application For Entry Of An Order (I) Authorizing The
Employment And Retention Of Ankura Consulting Group, LLC As Their Financial And Restructuring Advisor And
Asset Sale Advisor Effective As Of The Petition Date; And (II) Granting Related Relief at D.I. 69. The U.S. Trustee
has not been able to review this filing in its entirety as of the filing hereof.


                                                        10
             Case 20-13103-BLS         Doc 74     Filed 01/04/21     Page 11 of 15




       33.     The U.S. Trustee leaves the Debtors to their burden of proof and reserves any and

all rights, remedies and obligations to, among other things, complement, supplement, augment,

alter or modify this reservation of rights and Objection, assert any objection, file an appropriate

motion, or conduct any and all discovery as may be deemed necessary or as may be required and

to assert such other grounds as may become apparent upon further factual discovery



Dated: January 4, 2021.
                                                                        ANDREW R. VARA
                                                                  UNITED STATES TRUSTEE
                                                                         REGIONS 3 AND 9

                                                                              By: /s/ Rosa Sierra
                                                                      Rosa Sierra, Trial Attorney
                                                              United Sates Department of Justice
                                                              Office of the United States Trustee
                                                                J. Caleb Boggs Federal Building
                                                     844 N. King Street, Room 2201, Lockbox 35
                                                                          Wilmington, DE 19801
                                                                          Office: (302) 573-6492
                                                                             Fax: (302) 573-6497
                                                                   E-mail: rosa.sierra@usdoj.gov




                                                11
             Case 20-13103-BLS         Doc 74      Filed 01/04/21      Page 12 of 15




                                CERTIFICATE OF SERVICE

       I, Rosa Sierra, hereby certify that on this 4th day of January, 2021, I caused a true and

correct copy of the foregoing to be electronically filed using the Court’s CM/ECF System and

served upon those parties requesting service therefrom. The document is available for viewing

and downloading. I further certify that I caused a true and correct copy of the foregoing to be

served via electronic mail upon the attached Service List:



                                                     /s/ Rosa Sierra
                                                     Rosa Sierra




                                                12
             Case 20-13103-BLS       Doc 74   Filed 01/04/21   Page 13 of 15




                                     SERVICE LIST
M. Blake Cleary, Esquire
Elizabeth S. Justison, Esquire
YOUNG CONAWAY STARGATT & TAYLOR, LLP
1000 North King Street
Wilmington, Delaware 19801
mbcleary@ycst.com
ejustison@ycst.com
Counsel for Debtors

Andrew Mordkoff, Esquire
WILLKIE FARR & GALLAGHER LLP
787 Seventh Avenue
New York, NY 10019-6099
amordkoff@willkie.com
Counsel for DIP Lenders

Patrick A. Jackson, Esquire
FAEGRE DRINKER BIDDLE & REATH
222 Delaware Avenue, Suite 1410
Wilmington, Delaware 19801
patrick.jackson@faegredrinker.com
Counsel for DIP Lenders

Jami Nimeroff, Esquire
JNimeroff@bmnlawyers.com
Subchapter V Trustee

Mette H. Kurth, Esquire
CULHANE MEADOWS, PLLC
4023 Kennett Pike #165
Wilmington, Delaware 19807
mkurth@cm.law
Counsel for Chef Chloe LLC, et al.

Patrick Arenz, Esquire
ROBINS KAPLAN LLP
800 LaSalle Avenue, Suite 2800
Minneapolis, Minnesota 55402
PArenz@RobinsKaplan.com
Counsel for Chef Chloe LLC, et al.
Scott Gautier, Esquire
ROBINS KAPLAN LLP
2049 Century Park East, Suite 3400
Los Angeles, California 90067
SGautier@RobinsKaplan.com
             Case 20-13103-BLS         Doc 74   Filed 01/04/21   Page 14 of 15




Counsel for Chef Chloe LLC, et al.

Heath B. Kushnick, Esquire
Leo Muchnik, Esquire
GREENBERG TRAURIG, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
kushnickh@gtlaw.com
muchnikl@gtlaw.com
Counsel for RCPI Landmark Properties, L.L.C

Daniel B. Besikof, Esquire
Bethan Simmos, Esquire
Kenneth Sold, Esquire
LOEB & LOEB LLP
345 Park Avenue
New York, NY 10145
DBesikof@loeb.com
bsimmons@loeb.com
ksold@loeb.com

Jeremy Ouellette
BOYLESTON WEST LLC
c/o Management Office 4th Floor
1335 Boylston Street
Boston, MA 02215
Jouellette@samuelsre.com

Office of the United States Attorney
DISTRICT OF DELAWARE
Hercules Building
1313 N. Market Street, Suite 400
Wilmington, DE 19801
Usade.press@usdoj.gov



Jason Staib
DELAWARE STATE TREASURY
820 Silver Lake Bouelvard, Suite 100
Dover, DE 19904
Jason.staib@delaware.gov

Chief Financial Officer
RCPI LANDMARK PROPERTIES, LLC
            Case 20-13103-BLS      Doc 74   Filed 01/04/21   Page 15 of 15




PO Box 33173
Newark, NJ 07188-3137
info@rockwellrisk.com

Chief Financial Officer
COMPEAT, INC.
11500 Alterra Parkway, Suite 130
Austin, Texas 7758
info@compaet.com

Securities & Exchange Commission
100 F. Street NE
Washington, DC 20549
Help@sec.gov

Steward E. Rothman, Esquire
SELIGSON ROTHMAN & ROTHMAN
29 West 20th Street
New York, NY 10001
erothman@srrlaw.com

Brent A. Friedman, P.A.
78 SW 7th Street, Floor 5
Miami, Florida 33130-3402
Brent@ Brentafriedman.com

Paige Peck
WB MASON
59 Centre Street
Brockton, MA 02303
Customersupport@wbmason.com

Esquared Hospitality LLC
950 3rd Avenue, 22nd Floor
New York, NY 10022
Elyseg@e2hospitality.com
info@esquaredhospitality.com
